 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Employment Agreement”), is made and entered into
as of October 19, 2020 (the “Commencement Date”), by and between Quest Resource
Management Group, LLC, a Delaware limited liability company (the “Company”), and
Alan Allred (the “Executive”).

 

In consideration of the mutual covenants and agreements set forth below and in
consideration of the Purchase Agreement, it is hereby covenanted and agreed by
the Company and the Executive as follows:

 

1.                  Employment, Duties and Employment Term.

 

(a)               During the Employment Term, Executive shall serve as a Vice
President of the Multi-Family Division of the Company and will report to the
Chief Executive Officer (“CEO”) of the Company and shall perform the duties
assigned to him by the CEO and/or the Board.

 

(b)               During the Employment Term, Executive shall devote
substantially all of Executive’s business time, energy, business judgment,
knowledge and skill and Executive’s best efforts to the performance of
Executive’s duties with the Company; provided, that the foregoing shall not
prevent Executive from (i) serving on the boards of directors of non-profit
organizations, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing Executive’s
passive personal investments (including the winding down of Green Remedies) so
long as such activities, individually or in the aggregate, do not interfere or
conflict with Executive’s duties hereunder or create a potential business or
fiduciary conflict.

 

(c)               The Company agrees to employ Executive pursuant to the terms
of this Agreement, and Executive agrees to be so employed, for the Initial Term.
Following the end of the Initial Term, the term of this Agreement shall be
automatically extended for successive one (1)-year periods (each such period, an
“Extension Term”), provided, however, that either party hereto may elect not to
extend this Agreement by giving written notice to the other party at least sixty
(60) days prior to the end of the Initial Term or an Extension Term, as
applicable.  Notwithstanding the foregoing, Executive’s employment hereunder may
be earlier terminated in accordance with the express terms and conditions
hereof. Following the expiration of the Employment Term, Executive’s employment
will be entirely “at-will,” and will not be covered by this Agreement (except
for the applicable restrictive covenant provisions, which are intended to
survive expiration of the Agreement in all cases).

 

2.       Compensation. Subject to the terms and conditions of this Employment
Agreement, during the Employment Term, the Executive shall be compensated by the
Company for his services as follows:

 

(a)               Base Salary. The Company shall pay to Executive an annual base
salary of $175,000 (the “Base Salary”), less applicable withholdings and
deductions, in accordance with the Company’s normal payroll procedures. Such
Base Salary shall be reviewed periodically by the Board and may be increased if
the nature of the services provided by Executive changes or increases.

 







 

(b)               Bonus. The Executive shall receive a guaranteed annual bonus
of $65,000 (the “Bonus”), less applicable withholdings and deductions, which
shall be prorated for his first year of employment. The Bonus shall be paid at
the same time that other year-end or cash incentive bonuses to executives are
paid so long as Executive is employed at the time such bonuses are paid, subject
to Section 4 herein. The Bonus payout will generally be made following the
conclusion of the fiscal year audit, which typically occurs no later than March
31 of the following year.

 

(c)               Equity Awards. Executive shall be eligible to receive a
discretionary annual grant in the form of an option to purchase shares of the
Company’s Common Stock as would equal $25,000, pursuant to the Company’s 2012
Incentive Compensation Plan, as amended from time to time (the “Equity Plan”),
and a grant agreement (each such grant, an “Option Award”). Such options shall
be in accordance with the terms of the Equity Plan and a grant agreement and at
the discretion of the Board. The number of options to be granted pursuant to the
Option Award shall be calculated based on a per share price equal to the closing
price of the Company’s Common Stock on the grant date and will vest over three
years.

 

(d)               Benefits; Perquisites. The Executive shall be eligible to
participate in eligible group medical, dental and 401(k) plans maintained by the
Company on substantially the same terms and conditions as other executives of
the Company. The Executive shall be entitled to vacation in accordance with the
Company’s standard vacation policy extended to employees of the Company
generally, at levels commensurate with Executive’s position. The Executive shall
be entitled to any other benefits and perquisites, including an auto allowance,
on substantially the same terms and conditions as may be awarded to the
executives of the Company from time to time. The Executive shall be entitled to
prior service credit for his employment with Green Remedies for the purpose of
participation in the plans described in this Section.

 

(e)               Expenses. The Executive shall be reimbursed by the Company for
all reasonable business expenses incurred or paid by the Executive during the
Employment Term in the performance of his services under this Employment
Agreement in accordance with the Company’s reimbursement policy and to the
extent that such expenses do not exceed the amounts allocable for such expenses
in budgets that are approved from time to time by the Company. In order that the
Company reimburse the Executive for such allowable expenses, the Executive shall
furnish to the Company, in a timely fashion, the appropriate documentation
required by the Internal Revenue Code in connection with such expenses and shall
furnish such other documentation and accounting as the Company may from time to
time reasonably request.

 

3.       Termination.

 

(a)       Termination at the Company’s Election.

 

(i)                 For Good Cause. At the election of the Company, Executive’s
employment may be terminated for Good Cause immediately upon written notice to
Executive.

 

(ii)              Upon Disability, Death or Without Cause. At the election of
the Company, Executive’s employment may be terminated without Cause: (A) should
Executive become Disabled, (B) upon Executive’s death (“Death”); or (C) upon
thirty (30) days’ written notice to Executive for any other reason or for no
reason at all (“Without Cause”).

 







 

(b)       Termination by Executive. Notwithstanding anything contained elsewhere
in this Employment Agreement to the contrary,

 

(i)       Executive may terminate his employment hereunder at any time and for
any reason whatsoever or for no reason at all in Executive’s sole discretion by
giving thirty (30) days’ written notice to the Company (“Voluntary Resignation”)
in which event the Company may accelerate the date of termination at any time
prior to the expiration of the thirty (30) day period; and

 

(ii)        Executive may terminate his employment hereunder for Good Reason.

 

4.       Payments Upon Termination of Employment.

 

(a) Result of Termination by Employer for Good Cause or by Employee’s Voluntary
Resignation. Upon the termination of the Executive’s employment, the Company
shall pay or provide to Executive: (i) his Base Salary accrued up to and
including the date of termination or resignation, paid within thirty (30) days
or at such earlier time required by applicable law; (ii) accrued, unused
vacation time, paid in accordance with the Company’s written policies and
applicable law; (iii) unreimbursed expenses, paid in accordance with this
Employment Agreement and the Company’s written policies; and (iv) accrued
benefits under any Company benefit plan, paid pursuant to the terms of such
benefit plan (collectively, the “Accrued Compensation”). The Accrued
Compensation shall be in addition to all other rights and remedies of the
Executive as a consequence of such termination and the Executive shall not be
required to mitigate the amount of any damages by seeking other employment or
otherwise.

 

(b) Result of Termination by Employer Without Good Cause or by Employee for Good
Reason. In the event that Employer terminates Employee’s employment with
Employer other than for Good Cause or Employee terminates Employee’s employment
with Employer for Good Reason, (A) Employer shall pay Employee’s base salary for
a period of 12 months following the effective date of such termination; (B)
Employer shall pay to Employee an amount equal to the average of Employee’s cash
bonus paid for each of the two fiscal years immediately preceding Employee’s
termination, such amount to be paid and received upon the effective date of the
termination (provided such termination constitutes a “separation from service”
from Employer within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)), and (C) Employer shall either (i) provide
coverage under Employer’s medical plan, to the extent provided for Employee on
the date of termination on the effective date of the termination, such benefits
to be received over a period of 12 months after the effective date of the
termination or (ii) provide reimbursement for the COBRA premium for such
coverage through the earlier of the 12-month period after the effective date of
the termination or the COBRA eligibility period. The amounts payable under
Sections 4(b)(A), (B), and, if applicable, (C), shall be paid on Employer’s
regular payroll schedule commencing on the first such payment date coincident
with or following Employee’s “separation from service” from Employer within the
meaning of Section 409A of the Code, and shall be treated as a series of
separate payments under Treasury Regulations Section l.409A-2(b)(2)(iii).

 







 

5.                  Restrictive Covenants. The Executive acknowledges and agrees
that (i) the Executive has a major responsibility for the operation, development
and growth of the Company’s Multi-Family business; (ii) the Executive’s work for
the Company will bring him into close contact with Confidential Information
(defined below) of the Company and its clients; and (iii) the agreements and
covenants contained in this Section are essential to protect the legitimate
business interests of the Company and that the Company will not enter into this
Employment Agreement but for such agreements and covenants. Accordingly, the
Executive covenants and agrees to the following:

 

(a)               Confidential Information.

 

(i)       Executive understands that during his employment, he may have access
to unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company or any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Executive and others have collected, obtained or created, information pertaining
to clients, accounts, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets or equipment designs, including information
disclosed to the Company or any of its Affiliated Entities by others under
agreements to hold such information confidential (collectively, the
“Confidential Information”). Executive agrees to observe all policies and
procedures of the Company and its Affiliated Entities concerning such
Confidential Information. Executive further agrees not to disclose or use,
either during his employment or at any time thereafter, any Confidential
Information for any purpose, including without limitation any competitive
purpose, unless authorized to do so by the Company in writing, except that he
may disclose and use such information in the good faith performance of his
duties for the Company. Executive’s obligations under this Employment Agreement
will continue with respect to Confidential Information, whether or not his
employment is terminated, until such information becomes generally available
from public sources through no fault of Executive or any representative of
Executive. Notwithstanding the foregoing, however, Executive shall be permitted
to disclose Confidential Information as may be required by a subpoena or other
governmental order, provided that he first notifies the Company of such
subpoena, order or other requirement and that the Company has the opportunity to
obtain a protective order or other appropriate remedy and “Confidential
Information” does not include information that is or becomes generally available
to the public other than as a result of a disclosure by the Executive in
violation of this Agreement.

 

(ii)       During Executive’s employment, upon the Company’s request, or upon
the termination of his employment for any reason, Executive will promptly
deliver to the Company all documents, records, files, notebooks, manuals,
letters, notes, reports, customer and supplier lists, cost and profit data,
e-mail, apparatus, laptops, computers, smartphones, tablets or other PDAs,
hardware, software, drawings, blueprints, and any other material of the Company
or any of its Affiliated Entities or clients, including all materials pertaining
to Confidential Information developed by Executive or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, which are in his possession, custody or control.

 







 

(b)               Non-Competition; Non-Solicitation.

 

(i)                 During the longer of (A) Executive’s employment with the
Company or its Affiliated Entities and for twenty-four (24) months following the
termination thereof for any reason (the “Restricted Period”) or (B) three years
from the Commencement Date, the Executive shall not, within the Territory (as
defined below) directly or indirectly, (i) establish, own, manage, operate,
control, acquire, finance, invest in or otherwise engage or participate in any
business, operation or activity that competes with or is substantially similar
to the Company (a “Competing Business”), (ii) enter the employ of, or render any
personal services to or for the benefit of, or act as an agent or representative
of, or receive remuneration in the form of salary, commissions or otherwise
from, any entity which is engaged in a Competing Business or (iii) disclose any
non-public information regarding the Business to a Competing Business, or use
such information for the benefit of a Competing Business, provided, however,
that Executive may own, directly or indirectly, solely as a passive investment,
securities of any business traded on any national securities exchange (“Public
Business”), provided Executive is not a controlling person of, or a member with
control of a group that controls, such “Public Business”, which for purposes of
this Agreement, “control” shall mean more than 10% of the outstanding securities
of such Public Business; and Shareholder is not excluded from directly or
indirectly, owning, controlling, acquiring, financing, or investing in any
business that is not a “Competing Business” (“Non-Competing Business”) and upon
termination of Employment may fully participate without limitation in any
business, operation or activity of any “Non-Competing Business”. For the sake of
clarity, a “Non-Competing Business” may engage in, but not be limited to,
business that would qualify as a subcontractor or supplier of services or
products utilized by Company, whether or not Company utilizes products or
services from such “Non-Competing Business” and Executive shall be required to
notify the Company’s CEO thirty (30) days in advance of any participation in any
Non-Competing Business to allow Company the opportunity to object based on any
actual or potential conflict of interest.

 

(ii)              Throughout the Restricted Period, the Executive shall not
solicit for business or accept the business of, any person or entity who is, or
was at any time within the previous twelve (12) months, a Customer (as defined
below) of the Company or any of its Affiliated Entities.

 

(iii)            Throughout the Restricted Period, the Executive shall not,
directly or indirectly, employ, solicit, for employment, or otherwise contract
for or hire, the services of any individual who is then an employee or service
provider of or consultant to the Company or any of its Affiliated Entities or
who was an employee of the Company or any of its Affiliated Entities during the
twelve (12) month period preceding the termination of his employment.

 

(iv)             Throughout the Restricted Period, the Executive shall not take
any action that could reasonably be expected to have the effect of encouraging
or inducing any employee, consultant, service provider, representative, officer,
or director of the Company or any of its Affiliated Entities to cease their
relationship with the Company or any of its Affiliated Entities for any reason.

 

(v)               For purposes of this Employment Agreement, the term
“Territory” shall mean throughout the area comprising the Company’s or any of
its Affiliated Entities, as applicable, market for its services and products
within which area Executive was materially concerned during the twelve (12)
month period prior to the termination of Executive’s employment.

 







 

(vi)             For purposes of this Employment Agreement, the term
“Customer(s)” shall mean any individual, corporation, partnership, business or
other entity, whether for-profit or not-for-profit, public, privately held, or
owned by the United States government that is a business entity or individual
with whom the Company or any of its Affiliated Entities has done business or
with whom Executive has actively negotiated with during the twelve (12) month
period preceding the termination of Executive’s employment.

 

(vii)          Executive and the Company agrees that in the event a court
determines the length of time, territory or activities prohibited under this
Employment Agreement are too restrictive to be enforceable, the court may reduce
the scope of the restriction to the extent necessary to make the restriction
enforceable.

 

6.                  Representations, Warranties and Covenants of the Executive.

 

(a)               No Restrictive Covenants. Executive represents and warrants to
the Company that he is not subject to any agreement restricting his ability to
enter into this Employment Agreement and fully carry out his duties and
responsibilities hereunder. Executive hereby indemnifies and holds the Company
harmless against any losses, claims, expenses (including reasonable attorneys’
fees), damages or liabilities incurred by the Company as a result of a breach of
the foregoing representation and warranty.

 

(b)               Assignment of Intellectual Property.

 

(i)                 Executive will promptly disclose to the Company any idea,
invention, discovery or improvement, whether patentable or not (“Creations”),
conceived or made by him alone or with others at any time during his employment
with the Company. Executive agrees that the Company owns any such Creations, and
Executive hereby assigns and agrees to assign to the Company all moral and other
rights he has or may acquire therein and agrees to execute any and all
applications, assignments and other instruments relating thereto which the
Company deems necessary or desirable. These obligations shall continue beyond
the termination of his employment with respect to Creations and derivatives of
such Creations conceived or made during his employment with the Company. The
Company and Executive understand that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information (“Executive Creations”) unless such Creation
(i) relates in any way to the business or to the current or anticipated research
or development of the Company or any of its Affiliated Entities, or (ii) results
in any way from his work at the Company.

 

(ii)              In any jurisdiction in which moral rights cannot be assigned,
Executive hereby waives any such moral rights and any similar or analogous
rights under the applicable laws of any country of the world that Executive may
have in connection with the Creations, and to the extent such waiver is
unenforceable, hereby covenants and agrees not to bring any claim, suit or other
legal proceeding against the Company or any of its Affiliated Entities claiming
that Executive’s moral rights to the Creations have been violated.

 







 

(iii)            Executive agrees to reasonably cooperate with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents, trademarks and
other intellectual property rights (both in the United States and foreign
countries) relating to such Creations. Executive shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights and
powers of attorney, which the Company, acting reasonably, may deem necessary or
desirable in order to protect its rights and interests in any Creations.
Executive further agrees that if the Company is unable, after reasonable effort,
to secure Executive’s signature on any such papers, any officer of the Company
shall be entitled to execute such papers as his agent and attorney-in-fact and
Executive hereby irrevocably designates and appoints each officer of the Company
as his agent and attorney-in-fact to execute any such papers on his behalf and
to take any and all actions as the Company may deem necessary or desirable in
order to protect its rights and interests in any Creations, under the conditions
described in this paragraph, all to the exclusion of Executive’s Creations.

 

7.                  Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of the covenants contained in Sections 5
or 6, and agrees that the Company shall be entitled to an injunction restraining
the Executive from any actual or threatened breach of the covenants contained in
Sections 5 or 6, or to any other appropriate equitable remedy without bond or
other security being required. Any such relief shall be in addition to and not
in lieu of any appropriate relief in the way of monetary damages that the
parties may seek in arbitration.

 

8.                  Waiver of Breach. The waiver by either the Company or the
Executive of a breach of any provision of this Employment Agreement shall not
operate as or be deemed a waiver of any subsequent breach by either the Company
or the Executive. Any waiver must be in writing

 

9.                  Notice. Any notice to be given hereunder by a party hereto
shall be in writing and shall be deemed to have been given when received or,
when deposited in the U.S. mail, certified or registered mail, postage prepaid:

 

(a)to the Executive addressed as follows:

 

Alan Allred

P.O. Box 1599

Elon, North Carolina 27244-1599

 

With a copy to:

 

Nathan R. Adams

Pittman & Steele, PLLC

1694 Westbrook Avenue

Post Office Box 2290

Burlington, North Carolina 27215

 







 

(b)to the Company addressed as follows:

 

Quest Resource Management Company, LLC

3481 Plano Parkway

The Colony, Texas 75056

Attention: Laurie L. Latham

 

with copies to:

 

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention: Elizabeth Gonzalez-Sussman, Esq. and Kenneth Schlesinger, Esq.

 

10.              Amendment. This Employment Agreement may not be amended orally
in any manner or in writing without the written consent of the Company and the
Executive. No provision of this Employment Agreement may be waived, delayed,
modified, terminated or otherwise impaired without the prior written consent of
the Company and the Executive.

 

11.              Applicable Law. The provisions of this Employment Agreement
shall be construed in accordance with the internal laws of the State of Texas.

 

12.              Assignment; Successors and Assigns, etc. This Employment
Agreement is a personal contract and Executive may not sell, transfer, assign,
pledge or hypothecate his rights, interests and obligations hereunder. Except as
otherwise herein expressly provided, this Employment Agreement shall be binding
upon and shall inure to the benefit of Executive and his personal
representatives and shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

13.              Enforceability. If any portion or provision of this Employment
Agreement (including, without limitation, any portion or provision of any
section of this Employment Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Employment Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Employment Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

14.              Counterparts. This Employment Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or .pdf signatures shall have the
same force and effect as original signatures.

 

15.              Arbitration. All disputes and disagreements arising from,
relating to, or otherwise connected with this Employment Agreement, the breach
of this Employment Agreement, the enforcement, interpretation or validity of
this Employment Agreement, or the employment relationship (including any wage
claim, claim for wrongful termination, or any claim based upon any statute,
regulation, or law, including those dealing with employment discrimination or
retaliation, sexual harassment, civil rights, age, or disability) that the
Company may have against you or that you may have against the Company, including
the determination of the scope or applicability of this Employment Agreement to
arbitrate, shall be settled by arbitration administered by the Judicial
Arbitration and Mediation Services (“JAMS”) pursuant to its Comprehensive
Arbitration Rules and Procedures applicable at the time the arbitration is
commenced. A copy of the current version of the JAMS Rules will be made
available to you upon request. The Rules may be amended from time to time and
are also available online https://www.jamsadr.com/rules-employment-arbitration/.
Arbitration shall take place in Dallas, Texas and shall be conducted before a
single arbitrator selected by and in accordance with the rules and procedures of
the JAMS. The decision of the arbitrator shall be final and binding on the
parties. Judgment on any award may be entered in any court having competent
jurisdiction, and application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
expenses of the arbitration (including any arbitrator fees) shall be borne
equally by the Executive and the Company. Each of the parties shall bear the
fees and expenses of its own legal counsel.

 







 

16.              Entire Agreement. This Employment Agreement and the agreements
and instruments referred to herein embodies the entire agreement and
understanding of the parties hereto in respect of the Executive’s employment
with the Company contemplated by this Employment Agreement and supersedes all
prior agreements, arrangements and understandings, oral or written, express or
implied, between the parties with respect to such employment.

 

17.       Tax Matters.

 

(a)                Withholding. The Company may withhold from any and all
amounts payable under this Agreement or otherwise such federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

(b)                Section 409A Compliance.

 

(i)                 The intent of the parties is that payments and benefits
under this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. In no event whatsoever shall the
Company or its subsidiaries be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

 

(ii)               A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(iii)             To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Code Section 409A, (A) all such expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive, or
the date prescribed herein for reimbursement, if earlier, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 







 

(iv)              For purposes of Code Section 409A, Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(v)                Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

18.       Defined Terms. In addition to other terms defined herein, the
following capitalized words and phrases shall have the meaning ascribed thereto
below. Terms which are used, but not defined herein, shall have the meaning
ascribed thereto by the Purchase Agreement.

 

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

“Board” means the Board of Directors of Quest Resource Holding Corporation, the
parent company of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder. References to any Section of the Code shall also
refer to any successor provision thereto.

 

“Company” means Quest Resource Management Company, LLC.

 

“Disabled” means that Executive, by reason of any medically determinable
physical or mental impairment, becomes unable to perform, with or without
reasonable accommodation, the essential functions of his job for the Company
hereunder and such incapacity has continued for a total of ninety (90)
consecutive days or for any one hundred eighty (180) days in a period of three
hundred sixty-five (365) consecutive days.

 

“Employment Term” means the period of the Executive’s employment under this
Agreement. For the avoidance of doubt, Employment Term includes the Initial Term
and any Extension Term.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 







 

“Good Cause” for termination shall mean that Executive: (A) pleads “guilty” or
“no contest” to or is indicted for or convicted of a felony under federal or
state law or a crime under federal or state law which involves Executive’s fraud
or dishonesty; (B) in carrying out his duties, engages in conduct that
constitutes gross negligence or willful misconduct; (C) fails to reasonably
perform the responsibilities of his position which are communicated to him; (D)
engages in misconduct that causes material harm to the reputation of the Company
or the Executive’s credibility and reputation no longer conform to the standard
of the Company’s executives; or (E) materially breaches any term of this
Employment Agreement or written policy of the Company, provided that for
subsections (C) through (E), if the breach reasonably may be cured, Executive
has been given at least thirty (30) days after Executive’s receipt of written
notice of such breach from the Company to cure such breach. Whether or not such
breach has been cured will be determined in the judgment of the Board acting in
good faith.

 

“Good Reason” means, without the Executive’s express written consent and subject
to the conditions set forth in this definition, the following:

 

(a)               the occurrence of any of the following events at any time:

 

(i)                 a breach by the Company of any provision of this Employment
Agreement or the Purchase Agreement other than an isolated, insubstantial and
inadvertent breach not occurring in bad faith and which is remedied by the
Company promptly after receipt of written notice thereof given by the Executive;

 

(ii)              the reduction by the Company in the Executive’s Base Salary as
in effect as of the date of this Agreement or as the same shall be increased
from time to time other than as a result of an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of written notice thereof given by the Executive;

 

(iii)            a material reduction in the Executive’s annual bonus
opportunity (including an adverse change in performance criteria or a decrease
in the Executive’s ultimate target bonus opportunity); or

 

(iv)             the transfer of the Executive’s primary work location to a
location that is more than twenty-five (25) miles from the Executive’s primary
work location in Burlington, North Carolina.

 

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason hereunder shall cease to be an event constituting Good
Reason if the Executive fails to provide the Company with written notice of the
occurrence of any of the foregoing within the 90-day period immediately
following the date on which the Executive first becomes aware (or reasonably
should have become aware) of the occurrence of such event.

 

“Green Remedies” means Green Remedies and Recycling, Inc., a North Carolina
corporation.

 

“Initial Term” means the period of time commencing on the Commencement Date and
continuing through the Earn-Out End Date.

 







 

“Multi-Family” means the Purchased Business acquired by the Company pursuant to
the Purchase Agreement as it may be developed for the benefit of the Company by
the Executive from time to time including the achievement of the Earnout.

 

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, company, firm, group or other entity.

 

“Purchase Agreement” means the Asset Purchase Agreement of even date herewith
among the Company, Green Remedies, Alan Allred and Quest Resource Holding
Corporation.

 

“Purchased Business” means the business of Green Remedies of providing solid
waste management services on a brokerage and/or service basis for the commercial
and community/multifamily housing markets in the United States of America.

 

“Termination” and any derivative of that term means the Executive’s separation
from service with the Company (as defined in Section 409A of the Code).

 

“Termination Date” means the date of the Executive’s Termination.

 

[Remainder of page intentionally left blank]

 







 

IN WITNESS WHEREOF, the Executive and the Company have executed this Employment
Agreement as of the date first above written.

 

  /s/ Alan Allred   Alan Allred                   Quest Resource Management
Company, LLC           By: /s/ Laurie L. Latham     Name: Laurie L. Latham    
Title: Chief Financial Officer, Senior Vice President and Secretary

 